Case 5:20-cv-00341-BJD-PRL Document 5 Filed 07/29/20 Page 1 of 7 PageID 315



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            OCALA DIVISION



ALEXANDER CRUZ, et al.,

                Plaintiffs,

v.                                       Case No. 5:20-cv-341-Oc-39PRL

UNITED STATES OF AMERICA,
et al.,

               Defendants.
_______________________________

                ORDER OF DISMISSAL WITHOUT PREJUDICE

     Plaintiffs    are   federal    inmates    at   the   United    States

Penitentiary (USP) Coleman II, who have filed a civil rights

complaint (Doc. 1; Compl.), a motion for preliminary injunction

(Doc. 2; Inj. Motion), and a motion for temporary restraining order

(TRO) (Doc. 3; TRO Motion). They have not paid the filing fee or

moved to proceed in forma pauperis (IFP), though it appears they

intend to proceed IFP. See Doc. 1-1 at 123. Only one Plaintiff,

Nathan Railey, signed the complaint and motions. Railey says he

proceeds on behalf of himself and as “next friend” or “agent” of

the other Plaintiffs.1 Compl. at 18.


     1 Railey has filed multiple cases (both civil rights and
habeas) on behalf of other inmates. See, e.g., Case No. 5:20-cv-
224-Oc-36PRL (dismissed for failure to state a claim under 28
U.S.C. § 2241); Case No. 19-cv-1139-WJM-NRN (D. Co.) (pending
ruling on defendant’s motion to strike the amended complaint in
part because Railey, not the plaintiff, signed it); Case No. 3:18-
Case 5:20-cv-00341-BJD-PRL Document 5 Filed 07/29/20 Page 2 of 7 PageID 316



     Together,      the     filings    are   long    and   cross-reference   one

another. The complaint itself, which includes a table of contents,

is over 250 pages, which required the Clerk to docket it in two

parts     (Docs.   1,     1-1).   Railey     names    twenty-one    Defendants,

including the United States of America and the Bureau of Prisons

(BOP), and he admittedly pursues “a ridiculous number of claims.”

Id. at 21-27, 44. He raises tort claims under the Federal Tort

Claims Act and the Administrative Procedure Act (alleged illegal

conduct by officers,2 general poor              conditions in the special

housing    unit    (SHU),    failure    to   supervise/train,      and   property

deprivation) and constitutional claims under Bivens3 (violations

of the First and Eighth Amendments). Id. at 3-9. Most of the claims

and allegations are about Plaintiff Cruz, who Railey alleges is

transgender and suffers multiple psychological issues, including

bi-polar disorder, depression, and schizophrenia. Id. at 98.4



cv-199-GMG (N.D. W. Va.) (section 2241 case dismissed for lack of
standing); Case No. 1:18-cv-716-SHR-EB (M.D. Pa.) (dismissed for
failure to state a claim).

     2 The most severe conduct Railey mentions is that officers
provide inmates with drugs and weapons to set up other inmates for
disciplinary charges. Compl. at 3, 49, 51, 52.

     3 Bivens v. Six Unknown Agents of the Federal Bureau of
Narcotics, 403 U.S. 388 (1971).

     4Railey also asserts the BOP improperly transfers “in-active”
inmates (those not associated with gangs) to “active” prisons
(those at which gang affiliation and violence are prevalent).
Compl. at 16-17, 35, 39. Railey, on behalf of himself and other
inmates, has previously complained about improper transfers. See
                                         2
Case 5:20-cv-00341-BJD-PRL Document 5 Filed 07/29/20 Page 3 of 7 PageID 317



      In the motions for injunctive relief, Railey asserts the

following “issues” warrant such relief because of the conditions

of confinement in the SHU: restricting access to news, religious,

and legal publications; restricting outdoor recreation; and the

officers’ actions of providing contraband to inmates, falsifying

disciplinary reports, harassing and assaulting inmates, stealing

inmates’ property, destroying legal mail, and transferring “in-

active” inmates to “active” prisons. See TRO Motion at 2; Inj.

Motion at 1-2. Railey identifies ten additional inmates he contends

are   similarly   affected    by   “these    issues,”    and   he   offers

declarations from those inmates.5 TRO Motion at 4. Railey contends,

“Plaintiffs wish to stress the difficulty of living in a box, with

no    rec[reation],    and   no    publications,     legal,    religious,

recreational, news or otherwise.” Id. at 7.

      The Prison Litigation Reform Act (PLRA) provides that “if a

prisoner brings a civil action . . . the prisoner shall be required

to pay the full amount of a filing fee.” 28 U.S.C. § 1915(b)(1).



Case No. 5:20-cv-224-Oc-36PRL (challenging the BOP’s decision to
transfer a non-gang-member inmate, Clarence James, to an “active”
prison); Case No. 3:18-cv-199-GMG (N.D. W. Va.) (alleging the BOP
transferred an “in-active” inmate, James Bulger, to an “active”
prison, where he was killed within 24 hours of his arrival); Case
No. 4:14-cv-2517-RCC-BPV (D. Az.) (alleging Railey’s transfer to
USP Coleman would place him danger of being assaulted because he
is a sex offender).

      5The inmates complain that while housed in the SHU, they are
denied access to reading materials and outdoor recreation time,
which affects their mental well-being.
                                    3
Case 5:20-cv-00341-BJD-PRL Document 5 Filed 07/29/20 Page 4 of 7 PageID 318



The Eleventh Circuit has interpreted this provision to mean that

prisoners proceeding IFP may not join their claims in a single

complaint even when they assert claims arising out of the same

transaction or occurrence. Hubbard v. Haley, 262 F.3d 1194, 1197-

98 (11th Cir. 2001) (affirming dismissal of a multi-plaintiff civil

rights complaint    under the PLRA).       See also    Bowens v. Turner

Guilford Knight Det., 510 F. App’x 863 (11th Cir. 2013) (holding

the district court properly dismissed a multi-plaintiff complaint

and required that each inmate “file a new, individual complaint,

and either pay the full filing fee or submit an individual motion

to proceed [IFP]” (citing Hubbard, 262 F.3d at 1195, 1198)). This

case is due to be dismissed because Plaintiffs have improperly

joined their claims in a single complaint. If Plaintiffs wish to

proceed, they must do so individually.

     Moreover, under the Federal Rules of Civil Procedure, a person

seeking to obtain “next friend” status must demonstrate the person

on whose behalf the next friend seeks to proceed is a minor or

incompetent. Fed. R. Civ. P. 17(c). Railey makes no such showing.

Even if he had, however, as a pro se, non-lawyer litigant, Railey

may not represent other inmates in this federal civil action. See

Hand v. Bibeault, 400 F. App’x 526, 528 (11th Cir. 2010) (“A non-

attorney who is authorized to bring suit on behalf of a party may

not appear pro se as that party’s ‘legal counsel.’” (italics

removed)); M.D. Fla. R. 2.01(a) (“No person shall be permitted to

                                    4
Case 5:20-cv-00341-BJD-PRL Document 5 Filed 07/29/20 Page 5 of 7 PageID 319



appear or be heard as counsel for another in any proceeding in

this Court unless first admitted to practice in the Court.”). See

also Johnson v. Brown, 581 F. App’x 777, 781 (11th Cir. 2014)

(affirming   denial    of   a   pro   se   inmate’s   motion   for   class

certification on the grounds that an inmate cannot bring an action

on behalf of others (citing Timson v. Sampson, 518 F.3d 870, 873

(11th Cir. 2008))).

     In light of the above, the Court will dismiss the case without

prejudice subject to each Plaintiff’s right to initiate his own

case to pursue viable claims personal to him.

     As to the request for injunctive relief, the Court finds

Railey fails to demonstrate such relief is warranted. Injunctive

relief, whether in the form of a temporary restraining order or a

preliminary injunction, “is an ‘extraordinary and drastic remedy,’

and [the movant] bears the ‘burden of persuasion.’” Wreal, LLC v.

Amazon.com, Inc., 840 F.3d 1244, 1247 (11th Cir. 2016) (quoting

Siegel v. LePore, 234 F.3d 1163, 1176 (11th Cir. 2000)). To

demonstrate entitlement to injunctive relief, a movant must show

the following four prerequisites:

           (1) a substantial likelihood of success on the
           merits; (2) that irreparable injury will be
           suffered if the relief is not granted; (3)
           that the threatened injury outweighs the harm
           the relief would inflict on the non-movant;
           and (4) that entry of the relief would serve
           the public interest.

Schiavo ex rel. Schindler v. Schiavo, 403 F.3d 1223, 1225–26 (11th

                                      5
Case 5:20-cv-00341-BJD-PRL Document 5 Filed 07/29/20 Page 6 of 7 PageID 320



Cir. 2005). Railey does not demonstrate a likelihood of success on

the merits of his claims. Additionally, courts generally will not

entertain requests for injunctive relief related to matters of

prison administration. See Bell v. Wolfish, 441 U.S. 520, 547-48

(1979)    (“[T]he   operation   of   our   correctional    facilities    is

peculiarly the province of the Legislative and Executive Branches

. . . not the Judicial.”).6

     Accordingly, it is

     ORDERED:

     1.     Plaintiffs’ motion for preliminary injunction (Doc. 2)

is DENIED.

     2.     Plaintiffs’ motion for temporary restraining order (Doc.

3) is DENIED.

     3.     This case is DISMISSED without prejudice.

     4.     The Clerk shall enter judgment dismissing this case

without prejudice, terminate any pending motions, and close the

file.

     5.     The Clerk shall send each Plaintiff a civil rights

complaint form. If Plaintiffs choose to file individual cases,

they should not put this case number on the form because the Clerk

will assign a new case number upon receipt.




     6 Because Railey lacks standing to proceed on behalf of the
other Plaintiffs, the Court need not address whether they are
entitled to injunctive relief.
                                     6
Case 5:20-cv-00341-BJD-PRL Document 5 Filed 07/29/20 Page 7 of 7 PageID 321



     DONE AND ORDERED at Jacksonville, Florida, this 29th day of

July 2020.




Jax-6
c:
Pro se Plaintiffs




                                    7
